DETAILED ACTION
This Office action is a response to an Application No. 17/085,714 filed on 10/30/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and a prior-filed application under 35 U.S.C. 119(e) or 35 U.S.C. 120, 121, or 365(c). 

Drawings
The Examiner contends that the drawings submitted on 10/30/2020 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/30/2020, 11/30/2020, 02/01/2021, 04/28/2021, 08/10/2021 and 10/20/2021.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Elizabeth Iglesias (Reg. No. 70,659) on January 11 & 13, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 1, 8, 14 and 17, and cancel Claims 3, 4, 6, 10, 11 and 13, and add New Claims 21-23 as follows:

1.	(Currently Amended)	A method, comprising:	sending, by a session management network element, session management information to an access network device in a first network, wherein the session management information requests to set up a user plane tunnel for a voice service of a terminal device, and the first network is a fifth-generation (5G) network;	sending, by the access network device, a handover request to a mobility management network element in the first network based on the session management information when the voice service cannot be performed in the first network, wherein the handover request requests to hand over the terminal device from the first network to a second network, and the second network is a fourth generation (4G) network; and	sending, by the access network device, indicating information to the session management network element, wherein the indicating information indicates that setup ; and	wherein the session management network element is a network element having both a session management function in the first network and a packet data network gateway-control plane function in the second network.
3.-4.	(Cancelled)	
6.	(Cancelled)	
8.	(Currently Amended)	A method, comprising:	sending, by a session management network element, session management information to an access network device in a first network, wherein the session management information requests to set up a user plane tunnel for a voice service of a terminal device, and the first network is a fifth-generation (5G) network;	receiving, by the session management network element, indicating information from the access network device, wherein the indicating information indicates that setup of the user plane tunnel of the voice service is rejected;	determining, by the session management network element, that the terminal device has handed over from the first network to a second network, wherein the second network is a fourth generation (4G) network; and	setting up, by the session management network element, the user plane tunnel ; and 	wherein the session management network element is a network element having both a session management function in the first network and a packet data network gateway-control plane function in the second network.
10.-11.	(Cancelled)	
13.	(Cancelled)	
14.	(Currently Amended)	An apparatus, comprising:	a non-transitory memory storing computer readable instructions; and	at least one processor configured to execute the instructions to cause the apparatus to:		send session management information to an access network device in a first network, wherein the session management information requests to set up a user plane tunnel for a voice service of a terminal device, and the first network is a fifth-generation (5G) network;		receive indicating information from the access network device, wherein the indicating information indicates that setup of the user plane tunnel of the voice service is rejected;		determine that the terminal device has handed over from the first network to a second network, wherein the second network is a fourth generation (4G) network; and		set up the user plane tunnel for the voice service in the second network; and		wherein the apparatus is a network element having both a session management function in the first network and a packet data network gateway-control plane function in the second network.
17.	(Currently Amended)	A system, comprising: 	a session management network element, configured to send session management information to an access network device in a first network, wherein the session management information requests to set up a user plane tunnel for a voice service of a terminal device, and the first network is a fifth-generation (5G) network; and 	the access network device, configured to: 		send a handover request to a mobility management network element in the first network based on the session management information when the voice service cannot be performed in the first network, wherein the handover request requests to hand over the terminal device from the first network to a second network, and the second network is a fourth generation (4G) network; and 		send indicating information to the session management network element, wherein the indicating information indicates that setup of the user plane tunnel of the voice service is rejected; and	wherein the session management network element is further configured to: 		determine that the terminal device has handed over from the first network to a second network; and 		set up the user plane tunnel for the voice service in the second network; and	wherein the session management network element is a network element having both a session management function in the first network and a packet data network gateway-control plane function in the second network.

22.	(New)	The non-transitory computer readable storage medium according to claim 21, wherein determining that the terminal device has handed over from the first network to the second network comprises:	setting a timer when the indicating information is received from the access network device; and	determining that the terminal device has handed over from the first network to the second network when the timer times out.


Allowable Subject Matter
Claims 1, 2, 5, 7-9, 12 and 14-23 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 5, 7-9, 12 and 14-23 (renumbered as 1-17) are allowed because the closest prior art of record, Stojanovski et al. (US 2020/0015128 A1), Keller et al. (US 2019/0007877 A1) and Koshimizu et al. (US 2020/0112894 A1), either individually or in combination fail to particularly disclose, fairly suggest or render obvious the claims.
Note that the prior art, Stojanovski teaches a method for fallback to a legacy system which can be accomplished by systems including UE, NG-RAN, E-UTRAN, AMF and MME to camp to a cell serviced by the 5GS, process an indication of a call including a mobile terminated (MT) call or a mobile originated (MO) call, generate a non-access stratum (NAS) message indicating EPS fallback for the call, perform a 5GS to EPS inter-system change using handover or redirection, and generate a message to establish the call (see FIG. 2-3; see ¶ [0034-41]). However, Stojanovski does not explicitly teach or disclose the claimed limitations in details as-a-whole as amended in claims 1, 8, 14, 17 and 21 set forth in above.
Note that the prior art, Keller teaches a method performed by the appropriate network functions/entities comprises 1. AMF subscribes to a notification of a voice establishment, the AMF receives information from UDM that the subscriber is entitled for voice service; 2. Detection of voice services, either: SMF+PGW-C detects voice based on 5QI suitable for voice (see FIG. 3; see ¶ [0102-0112]). However, Keller does not explicitly teach or disclose the claimed limitations in details as-a-whole as amended in claims 1, 8, 14, 17 and 21 set forth in above.
Note that the prior art, Koshimizu teaches a method of performing the inter-system handover between 4G and 5G; SMF/PGW-C includes a connection controlling unit performs a control of the PDN connection set with the UE; (see FIG. 4 and 7-9; see ¶ [0065] [0068-70] [0130-34]). However, Koshimizu does not explicitly teach or disclose the claimed limitations in details as-a-whole as amended in claims 1, 8, 14, 17 and 21 set forth in above.
The prior arts of record recited above disclose the claim limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior arts of record taken singularly or in combination. Thus, the prior arts of record do not sufficiently teach, suggest, or render obvious the claimed limitations as detailed on their entirety as-a-whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER CHEN/Primary Examiner, Art Unit 2462